                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          EUREKA DIVISION

                                   7

                                   8       KELLY MARIE CLOVER,                              Case No. 16-cv-06565-RMI
                                   9                    Plaintiff,
                                                                                            ORDER ON DEFENDANT’S MOTION
                                  10             v.                                         TO ALTER OR AMEND JUDGMENT
                                  11       NANCY A. BERRYHILL,                              Re: Dkt. No. 35
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          Pending before the court is Defendant’s Motion, filed pursuant to Fed. R. Civ. P. 59(e), to

                                  15   alter or amend the final order and judgment previously entered in this case. (Doc. 35).1 For the

                                  16   reasons that follow, the court will deny Defendant’s Motion.

                                  17                                           INTRODUCTION

                                  18          On February 7, 2018, the court entered its Order (hereafter, “the Order”) granting

                                  19   Plaintiff’s motion for summary judgment and denying Defendant’s cross-motion for summary

                                  20   judgment, while remanding the case to the Commissioner for further proceedings. (Doc. 31).

                                  21   Judgment was entered in accordance with the Order on the same day. (Doc. 32). In ruling on the

                                  22   summary judgment motions, the court noted that Plaintiff had argued that the ALJ erred at Step

                                  23   Three by failing to consider Listing 12.05C (Intellectual Disability), and at Step Two by failing to

                                  24   develop the record as to Plaintiff’s cognitive dysfunction. (Doc. 31 at 5). Having found that the

                                  25   ALJ’s failure to address the medical evidence of Plaintiff’s cognitive dysfunction at Step Two was

                                  26   reversible error, the case was remanded for further proceedings. (Id. at 9-10).

                                  27
                                  28
                                       1
                                        Defendant’s Pleading is mistakenly captioned as a “Memorandum in Opposition to Plaintiff’s
                                       Motion to Alter or Amend Judgment Pursuant to Fed. R. Civ. P. 59(e).”
                                   1          On March 3, 2018, Defendant filed the instant Motion and argued that the Order contained

                                   2   “manifest errors of law and fact upon which it based the judgment.” (Doc. 35 at 2). Thereafter, due

                                   3   to counsel’s health issues, the court granted two stipulations for extra time for Plaintiff to file a

                                   4   response. The second of which extended the time for the filing of Plaintiff’s responsive brief to

                                   5   May 16, 2018. (Docs. 37, 39). In April of 2018, Plaintiff’s counsel untimely passed away, and the

                                   6   process of transitioning his law practice and client files was initiated.

                                   7                                               DISCUSSION

                                   8          Defendant’s Motion begins by taking issue with the notion that while “[t]he Order

                                   9   repeatedly asserts that the ALJ ignored substantial evidence that Plaintiff had a cognitive

                                  10   impairment,” that no such impairment was identified by the Order or by the record. (Doc. 35 at 2).

                                  11   Defendant also suggests that the Step Two determination “involves a number of statutory and

                                  12   regulatory standards that the Order does not acknowledge or appear to comprehend.” (Id.). In
Northern District of California
 United States District Court




                                  13   essence, Defendant suggests that the court “mischaracterizes and improperly reevaluates medical

                                  14   evidence that actually supports the relevant findings in the ALJ’s decision.” (Id.).

                                  15          Defendant argues that a “deficit[] in cognitive functioning is not a medically determinable

                                  16   impairment,” and that “[a]t best, a deficit in cognitive functioning would be a limitation.” (Id. at 3)

                                  17   (internal quotation marks omitted). Thus, Defendant contends that “[t]he record does not contain

                                  18   any evidence from an acceptable medical source indicating that Plaintiff had an impairment

                                  19   related to a cognitive disorder.” (Id.). Defendant also takes issue with the Order’s reliance on the

                                  20   mental status findings and prognosis outlined in the report of Dr. Anne Khalifeh, Psy.D., a clinical

                                  21   psychologist and state agency consultative examiner. (Id. at 4) (suggesting that “Dr. Khalifeh did

                                  22   not diagnose any medical condition related to Plaintiff’s cognitive abilities.”). Defendant submits

                                  23   that the court “reinterprets” Dr. Khalifeh’s findings, and that “the Order improperly elevates Dr.

                                  24   Khalifeh’s observations and/or test results – rather than her conclusions – to the status of a

                                  25   medically determinable impairment.” (Id.). Defendant also contends that “none of Dr. Khalifeh’s

                                  26   conclusions included a ‘cognitive impairment.’” (Id. at 5). In short, Defendant claims that “the

                                  27   Order misunderstands what an impairment is under the regulatory disability framework,

                                  28   misunderstands and then mischaracterizes the evidence it relies upon to find ALJ error, and
                                                                                           2
                                   1   misapprehends the nature of Plaintiff’s primary argument and the Commissioner’s response to that

                                   2   argument.” (Id. at 6).

                                   3            Notwithstanding the strident manner in which they have been presented, the court is

                                   4   unpersuaded by Defendant’s arguments. Defendant suggests that diminished cognitive functioning

                                   5   is not a medically determinable impairment, and that such a “deficit” would be a “limitation” and

                                   6   not an “impairment.” For this proposition, Defendant cites only to a seemingly unrelated

                                   7   regulatory provision that merely explains that impairments and related symptoms may cause

                                   8   physical or mental limitations that may affect what one could do in a work setting. (Doc. 35 at 3)

                                   9   (citing 20 C.F.R. § 416.945). On the other hand, the Oxford English Dictionary defines

                                  10   “impairment” as a deterioration, an injurious lessening or weakening.2 In harmony with this

                                  11   common understanding of the word, the Social Security Act defines it identically in Titles II and

                                  12   XVI as such: “[a] physical or mental impairment is one that results from anatomical,
Northern District of California
 United States District Court




                                  13   physiological, or psychological abnormalities which are demonstrable by medically acceptable

                                  14   clinical and laboratory diagnostic techniques.” 42 U.S.C. §§ 423(d)(3), 1382c(a)(3)(D). In the

                                  15   capital case context, the Supreme Court’s use of the term, “cognitive impairment,” in discussing

                                  16   that component of the intellectual disability analysis is the same. See e.g., Sears v. Upton, 561

                                  17   U.S. 945, 950 (2010) (“. . . Sears suffers from substantial cognitive impairment.”); Elmore v.

                                  18   Holbrook, 137 S. Ct. 3, 4 (2016) (“They conducted neuropsychological tests that revealed mild to

                                  19   moderate cognitive impairments”).; see also Penry v. Lynaugh, 492 U.S. 302, 336-337 (1989).

                                  20            Additionally, there is a wealth of authority undercutting Defendant’s unusual argument

                                  21   that sub-normal intellectual functioning is merely a limitation rather than an impairment under the

                                  22   Social Security Act. In numerous cases, other ALJs, as well as federal courts, have found

                                  23   claimants to suffer from a mild, moderate, or severe cognitive impairment at Step Two on the

                                  24   basis of valid IQ scores.3 Accordingly, the court finds Defendant’s argument in this regard to be

                                  25
                                       2
                                  26       http://www.oed.com/view/Entry/92055?redirectedFrom=impairment#eid

                                  27
                                       3
                                        See e.g., Johnson v. Comm’r of Soc. Sec., 2017 U.S. Dist. LEXIS 43834, *5, 2017 WL 1130024
                                       (W.D. Mich. 2017) (“At the second step, the ALJ found that plaintiff had severe impairments of:
                                  28   mild cognitive impairment with low IQ; ADHD, combined type; history of cannabis abuse; type II
                                       diabetes mellitus; obesity; status-post surgery for benign retroperitoneal tumor with residual
                                                                                          3
                                   1   meritless.

                                   2

                                   3
                                       dysesthesia of the left leg; and tobacco abuse.”); Smith v. Comm'r of Soc. Sec., 2017 U.S. Dist.
                                   4   LEXIS 28837, *16 (E.D. Mich. 2017) (“At Step Two, the ALJ found that Smith has the severe
                                       impairment of borderline intellectual functioning.”); Douglas v. Astrue, 2009 U.S. Dist. LEXIS
                                   5   9863, *15 n.10, 2009 WL 330961 (C.D. Cal. 2009) (“The applicable mean, or “norm,” is 100, and
                                       the standard deviation is 15. 20 C.F.R. Part 404, Appendix 1, Subpart P § 112.00 Therefore, a
                                   6   valid IQ test score of 70 or below constitutes a marked cognitive impairment.”); Knoll ex rel.
                                       E.G.K. v. Berryhill, 2018 U.S. Dist. LEXIS 108358, *15 (M.D. Pa. 2018) (“The Commissioner
                                   7   further avers that E.G.K.’s full scale IQ score demonstrates that he had borderline intellectual
                                       functioning, instead of a more severe cognitive impairment.”); Winnik v. Chater, 1998 U.S. Dist.
                                   8   LEXIS 4094, *9 (S.D.N.Y. 1998) (“Therefore, to the extent that the record suggests that Samantha
                                       suffered some cognitive impairment, her near-average IQ is of little consequence. Both the ALJ
                                   9   and I relied on this fact.”); Kimble v. Berryhill, 2018 U.S. Dist. LEXIS 109492, *2 (N.D. Cal.
                                       2018) (“The ALJ agreed that Kimble had borderline intellectual functioning and an IQ of 80,
                                  10   cognitive impairment in memory, attention and concentration, and visuospatial constructional
                                       ability, depression, and marked difficulties in social functioning.”); Cournoyer v. Colvin, 2016
                                  11   U.S. Dist. LEXIS 33906, *6 (S.D.S.D. 2016) (“The ALJ found Mr. Cournoyer's alleged cognitive
                                       impairment was not a medically determinable impairment because the record did not contain a
                                  12   valid IQ score, cognitive testing, or treatment notes from claimant’s physicians showing concern
Northern District of California




                                       of a cognitive impairment.”); Angelo v. Astrue, 2012 U.S. Dist. LEXIS 106776, *9 (S.D. Oh.
 United States District Court




                                  13   2012) (“In her decision, however, the administrative law judge characterized plaintiff’s cognitive
                                       impairment as borderline intellectual functioning. [] Although she recognized the apparently
                                  14   qualifying IQ scores on the tests administered by Dr. Wolfgang and Mr. Spindler, the
                                       administrative law judge found no evidence of an onset of intellectual impairment or adaptive
                                  15   deficits before age 22.”); Robles v. Colvin, 2014 U.S. Dist. LEXIS 73142, *15 (W.D. Okla. 2014)
                                       (“Based on the foregoing analysis, the Court finds that the ALJ erred as a matter of law at step two
                                  16   in failing to expressly acknowledge Plaintiff’s IQ score of 70 and determine whether the score was
                                       valid and, therefore, established a severe cognitive impairment.”); Stormo v. Barnhart, 377 F.3d
                                  17   801, 808 (8th Cir. 2004) (“A significant drop in IQ may indicate cognitive impairment, but its
                                       alleged severity must be supported by other information in the record about the claimant's ability
                                  18   to function.”) (citing Holland v. Apfel, 153 F.3d 620, 622 (8th Cir. 1998)); McGee v. Astrue, 291
                                       Fed. Appx. 783, 788, 2008 U.S. App. LEXIS 19154, *15 (8th Cir. 2008) (“Absent a valid IQ
                                  19   score, Ms. McGee cannot show a medically determinable cognitive impairment requiring further
                                       analysis. Nor can she show an impairment which meets the Listing 12.05C criteria.”); Ondracek v.
                                  20   Comm’r of Soc. Sec., 2017 U.S. Dist. LEXIS 24979, *4, 2017 WL 2017 (E.D. Cal. 2017) (“At step
                                       two, the ALJ found that Plaintiff ‘has the following severe impairments: degenerative disc disease,
                                  21   anxiety disorder, substance abuse disorder, learning disorder, and cognitive disorder.’”); Wheeler
                                       v. Berryhill, 2017 U.S. Dist. LEXIS 206680, *3, 2017 WL 6398639 (W.D. Wash. 2017) (“Step
                                  22   two: Mr. Wheeler’s seizures, cognitive disorder, learning disorder, borderline intellectual
                                       functioning, and alcohol abuse are severe impairments.”); Rogal v. Astrue, 2012 U.S. Dist. LEXIS
                                  23   186019, *2, 2012 WL 7141260 (W.D. Wash. 2012) (“Step two: Mr. Rogal had the following
                                       severe impairments: degenerative disc disease of the lumbar spine with lumbar spondylosis,
                                  24   chronic fatigue, and cognitive disorder.”); Baker v. Colvin, 2016 U.S. Dist. LEXIS 20394, *7-8,
                                       2016 WL 698156 (W.D. Ark. 2016) (“The Commissioner responds that Plaintiff failed to meet his
                                  25   burden to establish any additional impairment, arguing that an IQ score is only one factor that an
                                       ALJ may consider in determining whether a claimant has a severe cognitive impairment; and, that
                                  26   if there is other evidence in the record that is inconsistent with a low IQ score, such as daily
                                       activities or prior work history, an ALJ may discount the IQ score and find no severe cognitive
                                  27   impairment.”); and, Harty v. Colvin, 2014 U.S. Dist. LEXIS 58485, *12, 202 Soc. Sec. Rep.
                                       Service 110, 2014 WL 1679799 (D. Or. 2014) (“The Court concludes on this record that the ALJ
                                  28   erred when she did not address Plaintiff’s alleged cognitive impairment because the ALJ did not
                                       provide legally sufficient reasons supported by substantial evidence in the record for doing so.”).
                                                                                           4
                                   1              Defendant also contends that Dr. Khalifeh did not diagnose any medical condition related

                                   2   to Plaintiff’s cognitive abilities. However, this argument has no basis in the record as Dr.

                                   3   Khalifeh’s report unmistakably sates that, “the following diagnostic and clinical impressions and

                                   4   disability considerations are offered. The overall clinical presentation is that of an individual with

                                   5   borderline to impaired cognitive abilities.” (Doc. 13, Administrative Record “AR” at 294).

                                   6   Describing the results from the battery of IQ testing she administered, Dr. Khalifeh noted that

                                   7   Plaintiff’s Full Scale IQ score of 63 placed her within “the extremely low range of cognitive

                                   8   functioning.” (Id. at 292). Thus, there was substantial evidence in the record that Plaintiff operates

                                   9   in the “extreme low range of cognitive functioning,” and it was error for the ALJ to fail to address

                                  10   this evidence at Step Two, such that the evidence and record could then have been properly

                                  11   developed for a Step Three determination as to meeting or equaling the intellectual disability

                                  12   listing.
Northern District of California
 United States District Court




                                  13              Defendant’s suggestion that this court “reinterprets Dr. Khalifeh’s findings” is wholly

                                  14   without merit. IQ testing was performed by a trained professional, the validity of the results of

                                  15   which has never been questioned, and the ALJ failed to even address this evidence of serious

                                  16   cognitive dysfunction at Step Two. Thus, Defendant has failed to make any showing that the court

                                  17   has “misunderstood the evidence.” Nor is the court persuaded by Defendant’s suggestion that the

                                  18   court “misunderstands what an impairment is under the regulatory disability framework.” Based

                                  19   on the cases cited above, if there is any such “misunderstanding,” it is widespread indeed.

                                  20   Furthermore, the court finds little value in addressing or discussing Defendant’s suggestion that

                                  21   the court has not only misunderstood the evidence in this case, but that the court has

                                  22   mischaracterized it. Instead, the court will simply remind counsel to avoid using intemperate

                                  23   language in pleadings.

                                  24              As to Defendant’s suggestion that the court has misapprehended Plaintiff’s “primary”

                                  25   argument, the court is likewise unpersuaded. While Plaintiff argued that the ALJ committed

                                  26   harmful legal error at Step Three by failing to consider the intellectual disability listing (Listing

                                  27   12.05C), Plaintiff also argued that “[t]he [ALJ] decision did not evaluate deficits in cognitive

                                  28   functioning as either severe or nonsevere impairments.” (Doc. 21 at 3). Plaintiff has maintained
                                                                                           5
                                   1   that the ALJ failed to adequately develop the record as to her cognitive dysfunction at Step Two,

                                   2   such that it could be determined at Step Three whether or not she met or equaled the listing for

                                   3   intellectual disability. (Id. at 5-7). Thus, Defendant is incorrect when arguing that Plaintiff never

                                   4   took exception to the ALJ’s error at Step Two as Plaintiff’s pleading in this court unambiguously

                                   5   took issue with the ALJ’s failure to “evaluate deficits in cognitive functioning as either severe or

                                   6   nonsevere impairments” – this is a clear assignment of Step Two error and Defendant’s contention

                                   7   to the contrary is meritless. Additionally, it should be noted that in articulating the suggestion that

                                   8   Plaintiff never even raised a Step Two issue, Defendant uses interesting terminology. Despite

                                   9   spending much energy attempting to make the case that a deficit in cognitive functioning is not so

                                  10   much of an “impairment” as it is a “limitation,” Defendant’s contention that a Step Two issue was

                                  11   never raised shows the flaw in this logic. Defendant submits that “Plaintiff’s primary argument,

                                  12   however, was not that the ALJ erred at step two, but that, at step three, she was so cognitively
Northern District of California
 United States District Court




                                  13   impaired that she was presumptively disabled by mental retardation (intellectual disability).” (Doc.

                                  14   35 at 6) (emphasis in original). Putting aside Defendant’s factually incorrect statement that

                                  15   Plaintiff never raised a Step Two issue, Defendant’s use of the term “cognitively impaired” in the

                                  16   same document that argues that deficits in cognitive functioning are not impairments but

                                  17   limitations is curious. Either a deficit in cognitive functioning is an impairment, or it is not,

                                  18   Defendant cannot have it both ways. Of course, as discussed above, it is.

                                  19          The Step Three evaluation for intellectual disability requires a showing of “(1)

                                  20   Significantly sub-average general intellectual functioning with deficits in adaptive functioning

                                  21   initially manifested during the developmental period; i.e., the evidence demonstrates or supports

                                  22   onset of impairment before age 22; (2) A valid verbal, performance, or full scale IQ score of 60 to

                                  23   70; and (3) A physical or other mental impairment imposing an additional and significant work-

                                  24   related limitation of function.” 20 C.F.R. pt. 404, subpt. P, app. 1 § 12.05C. Thus, as the above-

                                  25   cited cases make clear, the Step Two precursor to a Step Three evaluation for intellectual disability

                                  26   is an evaluation for deficits in cognitive functioning, or put another way, an evaluation of any

                                  27   substantial evidence of a claimant’s cognitive dysfunction. Notwithstanding Defendant couching

                                  28   Plaintiff’s “primary” argument as focusing on the ALJ’s failure to consider the intellectual
                                                                                          6
                                   1   disability listing at Step Three, Plaintiff clearly also took exception to the ALJ’s failure to consider

                                   2   her sub-normal intellectual functioning and develop the record at Step Two.

                                   3                                              CONCLUSION

                                   4          Accordingly, Defendant’s Motion to Alter or Amend (Doc. 35) the judgment in this case is

                                   5   DENIED.

                                   6          IT IS SO ORDERED.

                                   7   Dated: October 15, 2018.

                                   8

                                   9
                                                                                                      ROBERT M. ILLMAN
                                  10                                                                  United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                          7
